Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
   
EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Qinghong Xu on 08/11/2022.     
The dependency cy of claim 11 has been changed to claim 1 instate of claim 2 since claim 2 has been cancelled.
Claim 11 should be appeared as bellow:
 11. (Currently amended) A display panel comprising a display unit according to claim 1 [[.


Claims 1, 3-7, 10-14 are allowed.

Regarding claims 1.

The closest art of record singly or in combination fails to teach or suggest the limitations “ The closest art of record singly or in combination fails to teach or suggest the limitations “an electrode overlap area of the storage capacitor (CST, Fig. 1) of the first row of display units is gradually increased from a second side to a first side of the first row of display units (see Applicant’s disclosure [0059], Fig. 1); an electrode overlap area of the storage capacitor of the second row of display units is gradually increased from a first side to a second side of the second row of display units, wherein the display motherboard comprises a first half-plate (see Applicant’s disclosure Fig. 2) and a second half-plate, a size of the first half-plate and a size of the second half-plate correspond to a size of an evaporation device, respectively; the first half-plate comprises a first side edge and a second side edge opposite to each other, wherein the first row of display units is disposed at the first side edge of the first half-plate, and a third row of display units is disposed at the second side edge of the first half-plate; the second half-plate comprises a first side edge and a second side edge opposite to each other, wherein a fourth row of display units is disposed at the first side edge of the second half- plate, and the second row of display units is disposed at the second side edge of the second half- plate; a second side of the third row of display units corresponds to the second side edge of the first half-plate, and an electrode overlap area of the storage capacitor of the third row of display units is gradually increased  from a first side to the second side of the third row of display units; and a first side of the fourth row of display units corresponds to the first side edge of the second half-plate, and an electrode overlap area of the storage capacitor of the fourth row of display units is gradually increased from a second side to the first side of the fourth row of display units (see Applicant’s disclosure [0066-0068], Fig. 2, 5)” with all other limitations as recited in claim 1. 
Regarding claim 7: 
The closest art of record singly or in combination fails to teach or suggest the limitations “wherein the electrode overlap area of the storage capacitor of the first row of display units is gradually increased from the second side to the first side of the first row of display units; and the electrode overlap area of the storage capacitor of the second row of display units is gradually increased from the first side to the second side of the second row of display units, wherein forming a plurality of rows of display units on the substrate to obtain a display motherboard comprises steps of: forming a plurality of rows of driving arrays on the substrate, wherein each of the driving arrays comprises a plurality of pixel driving circuits, each of the pixel driving circuits comprises a storage capacitor; cutting the substrate to acquire a first half-plate and a second half-plate; forming a plurality of light emitting elements by performing evaporation over each of the driving arrays of the first half-plate, wherein each of the driving arrays and its corresponding light emitting element form a display unit; forming a plurality of light emitting elements by performing evaporation over each of the driving arrays of the  second half-plate, wherein each of the driving arrays and its corresponding light emitting element form a display unit; wherein the first half-plate comprises a first row of display units disposed at the first side edge and a third row of display units disposed at the second side edge, wherein a second side of the third row of display units corresponds to the second side edge of the first half-plate, and an electrode overlap area of the storage capacitor of the third row of display units is gradually increased from a first side to the second side of the third row of display units; the second half-plate comprises a fourth row of display units disposed at the first side edge and a second row of display units disposed at the second side edge, wherein a first side of the fourth row of display units corresponds to the first side edge of the second half-plate, and an electrode overlap area of the storage capacitor of the fourth” with all other limitations as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent art of record

1.	The pertinent art of record Yamazaki (US 2008106541) discloses display device.


Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
 /SHAHEDA A ABDIN/            Primary Examiner, Art Unit 2692